Citation Nr: 0529680	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 60 percent, on appeal 
from the initial award of service connection for residuals of 
larynx cancer, status post-partial laryngopharyngectomy and 
bilateral neck dissections with permanent tracheostomy and 
cannula.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1956 and from August 1958 to August 1973.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).

The appeal is advanced on the docket of the Board of 
Veteran's Appeals for good cause.  38 C.F.R. § 20.900(c) 
(2005).


FINDING OF FACT

The veteran has stenosis of his post-laryngopharyngectomy 
larynx, and he has a permanent tracheostomy.


CONCLUSION OF LAW

A schedular 100 percent rating from the effective date of 
service connection is warranted for residuals of larynx 
cancer, status post-partial laryngopharyngectomy and 
bilateral neck dissections with permanent tracheostomy and 
cannula, rated as stenosis of the larynx with permanent 
tracheostomy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6819-6520 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider a staged rating per se.  Under the 
facts of this case, and the result in this decision, any 
question of prejudice is moot.

The veteran has had a single VA compensation examination in 
this case.  It was performed in June 2003 in conjunction with 
his initial claim for service connection, which VA initially 
denied.  The report is uninformative about the severity of 
the disability; it merely provided the examiner's opinion 
whether the veteran's larynx cancer was related to service.  
The veteran subsequently established service connection by 
application of a statutory presumption of exposure to Agent 
Orange.

The evidence of record reveals the veteran had a nearly 
complete laryngectomy in 1995.  An April 2000 report of a 
privately done direct laryngoscopy noted he had "near-total 
laryngectomy" had left him with "no true larynx."  His 
airway was described as "fistulous."  The tracheostomy was 
characterized as temporary in a May 1996 VA outpatient note.  
An October 1998 report noted a failed attempt at 
decannulation 10 months previously and a poor prognosis for 
future decannulation.  Repeated laryngoscope examinations 
describe the remaining larynx as with post-radiation changes.  
An October 1999 office note reported post-operative and post-
radiation changes in the larynx, with subsequent report in 
July 2002 and February 2003 indicating no change in the post-
operative and post-radiation changes.  A January 2005 report 
of direct laryngoscopy with neo-laryngeal dilation included 
pre- and post-operative diagnoses of neo-laryngeal stenosis, 
noting post-operative and radiation changes appropriate for 
near total laryngectomy.

The veteran testified to the limitations in his ability to 
speak, demonstrating that he could not constantly speak at a 
whisper, in that he could not constantly speak at all.  
Speech required that he use a finger of one hand to cover his 
tracheostomy, which rendered his speech possible, but barely 
useful for communication; his wife afforded considerable 
interpretation for him.

The veteran's cancer is rated for the post-treatment 
residuals once treatment is complete and six months have 
passed without remission.  38 C.F.R. § 4.97, Diagnostic Code 
6819 (2005).  The veteran was in remission for more than five 
years when he applied for disability compensation, so the 
rules for reduction of a 100 percent rating during active 
disease and treatment do not apply in this case.  Id.

The veteran is currently rated 60 percent disabled for 
organic aphonia with his ability to speak constantly at a 
whisper.  38 C.F.R. § 4.97, Diagnostic Code 6519 (2005).  The 
veteran argued at his hearing as to the near completeness of 
his speech limitations, which warranted rating at 100 
percent, or, alternatively, that he would be more 
appropriately rated for stenosis of the larynx with a 
permanent tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 
6520 (2005).

The evidence summarized above shows that the veteran meets 
the criteria for rating his post-cancer residuals as stenosis 
of the larynx with permanent tracheostomy.  Juxtaposition of 
the January 2005 laryngoscopy report with the earlier reports 
that identify post-operative and post-radiation changes in 
the remaining larynx is persuasive that the post-operative 
and post-radiation changes are stenosis, which pre-dates the 
veteran's claim for service connection.  Likewise, the 
October 1998 report of failed decannulation in about January 
1998, and the acknowledgment in the  October 2004 VA rating 
decision of the permanent tracheostomy in 1998 are sufficient 
to satisfy the permanent tracheostomy criterion of Diagnostic 
Code 6520.

In sum, the veteran's residuals of larynx cancer, status 
post-partial laryngopharyngectomy and bilateral neck 
dissections with permanent tracheostomy is best rated for 
stenosis of the larynx with permanent tracheostomy at the 100 
percent level from the effective date of service connection.  
38 C.F.R. § 4.97, Diagnostic Code 6520 (2005).

Whereas this decision affords a complete grant the benefit 
sought, any question whether VA discharged its duties to 
assist the veteran to prosecute his claim is moot.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).


ORDER

A schedular 100 percent disability rating for 100 residuals 
of larynx cancer, status post-partial laryngopharyngectomy 
and bilateral neck dissections with permanent tracheostomy 
and cannula is granted from the effective date of service 
connection, subject to the regulations governing payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


